                                          Case 4:19-cv-07789-YGR Document 52 Filed 09/14/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         KBM OFFICE EQUIPMENT, INC.,
                                   4                                                         Case No. 19-cv-07789-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                         CASE MANAGEMENT AND
                                   6                                                         PRETRIAL ORDER
                                         NEUTRAL POSTURE, INC.,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                            Monday, May 3, 2021 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR COURT MEDIATION          TO BE
                                                                                               December 14, 2020
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                      Only with Court approval for good cause
                                  15
                                        PLEADINGS:                                             by Motions under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                           February 26, 2021
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                           Opening: March 26, 2021
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                 Rebuttal: April 16, 2021
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                               May 7, 2021
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                  22                                                           June 29, 2021
                                        BE HEARD BY:
                                  23
                                        COMPLIANCE DEADLINE (SEE PAGE 2)                       Friday, September 17, 2021 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                   September 24, 2021
                                  25
                                        PRETRIAL CONFERENCE:                                   Friday, October 8, 2021 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:19-cv-07789-YGR Document 52 Filed 09/14/20 Page 2 of 2




                                   1    TRIAL DATE AND LENGTH:                                 Monday, October 25, 2021 at 8:30 a.m. for
                                                                                               Jury Trial
                                   2
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   3
                                       and confer in advance of the Pretrial Conference. The compliance deadline on Friday, September
                                   4
                                       17, 2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                   5
                                       Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the
                                   6
                                       Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   7
                                       days prior to the date of the compliance deadline, the parties shall file a one-page JOINT
                                   8
                                       STATEMENT confirming they have complied with this requirement or explaining their failure to
                                   9
                                       comply. If compliance is complete, the parties need not appear and the compliance deadline will
                                  10
                                       be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  11
                                       statement in a timely fashion. Failure to do so may result in sanctions.
                                  12
Northern District of California




                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
 United States District Court




                                  13
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  14
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: September 14, 2020
                                  17
                                                                                        ______________________________________
                                  18                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
